DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding New Matter Objection, Applicant argues:
In the Office Action, it was indicated that the amendment filed on December 21, 2018 was objected to under 35 USC §132(a) for introducing new matter into the disclosure. More particularly, paragraphs 15-18 and 22 were objected to. As mentioned in the interview, the subject matter of these paragraphs were taken directly from the claims and inserted into the Summary section of the Specification. Under MPEP §2163, this is allowable as the subject matter of the claims is considered part of the Specification.
More particularly, claims 32, 33 and 34 correspond to paragraphs 15-17 inserted into the Summary of the Invention section of the Specification in the December 21, 2018 Office Action response. The recitations of claims 38 and 39 were inserted into paragraphs 18 and 22 of the amended Summary of the Invention section of the Specification.
Thus, in accordance with MPEP §2163, as mentioned above, these claims were part of the Specification and thus moving this disclosure from the claims to the Summary section does not constitute new matter and the rejection should be withdrawn.

Examiner respectfully disagrees.  Examiner maintains the rejection that the amendment filed 12/21/2018 is objected to under 35 U.S.C. 132(a) because it 

Regarding Claim Rejection under 35 USC § 112, applicant argues:
Claims 49, 61 and 63 were rejected under 35 USC §112 based upon an assertion as failing to comply with the written description requirement. During the teleconference interview, it was discussed that the §112 rejection was tied to the New Matter objection. As mentioned above, the New Matter objection has been overcome, and thus presumably these §112 rejections have also been overcome. Applicant also respectfully asserts that the "testing data elements" limitation rejected in the Office Action does find support in the Specification, including in particular paragraph 17, as well as paragraphs 16, 25, 38-40, 42 and 52. In light of the foregoing, applicant respectfully requests that this rejection be withdrawn.

Examiner respectfully disagrees.  The 5th limitation of claim 49 cites “testing data elements as they are transmitted through the internet servers from the broadcast server to the end user interface or device to verify that the data elements were not multiplexed or de-multiplexed as they passed through the internet servers” (emphasis added).  The 7th limitation of claim 61 and claim 63 both cite a similar feature.  Applicant explains these features can be found in paragraphs 0016, 0017, 0025, 0038-0040, 0042, and 
Upon consideration, Examiner maintains that he does not find the provided paragraphs teach the features of “testing data elements as they are transmitted through the internet servers from the broadcast server to the end user interface or device to verify that the data elements were not multiplexed or de-multiplexed as they passed through the internet servers” (emphasis added).  At best, out of the paragraphs provided, Para 0016-0017 mainly teaches that the pre-parsing process includes testing PSIP data elements, and testing their size and characteristic qualities.  Examiner does not find the amended specification filed 12/21/2018 or the original specification filed 5/21/2015 teaches “testing data elements as they are transmitted through the internet servers” or “verify[ing] that the data elements were not multiplexed or de-multiplexed as they passed through the internet servers”.

Applicant's arguments filed 11/11/2020, Page 7, Line 18-Page 8, Line 11 have been fully considered but they are not persuasive.
Regarding 49, 50, 63, 64, applicant argues:
The present invention is directed to a method for improving efficiency and speed of data transmission through the internet. As discussed during the interview, the Falco reference is not directed to such a method whatsoever. Instead, Falco is directed to a method related to macroblock parsing in a GOB to comply with a maximum transmission- unit size in connection with video teleconferencing such that the maximum-transmission-unit size is supported by the underlying transport mechanism. As described near the end of column 4 of Falco, macroblock parsing is not easily implemented with an MCU, which performs numerous tasks within a video teleconferencing system. As the decoding and macroblock parsing of video streams burdens and degrades the MCU's processing performance, this processing overhead may be unacceptable, and thus Falco is directed to an alternative macroblock parser. 
As illustrated in Fig. 2 of Falco, the data from the video stream is broken up into a large number of macroblocks, which is comprised of a plurality of blocks, each of which have various headers, video stream content, and a trailer. A large number of these blocks are formed into macroblocks. A large number of macroblocks are then arranged in a Group of Blocks (GOBs). As discussed during the teleconference, passing such GOBs through the internet servers will necessarily require multiplexing (parsing) and de-multiplexing. This is evidenced by the statements made by Falco in the Summary of the Invention, in columns 4 and 5. For instance, as part of the methodology of Falco, partial GOBs are identified and formed into larger or complete GOBs. Thus, there has already been parsing at a macroblock boundary upstream, as stated in lines 1-2 of column 5 of Falco. Moreover, Falco describes that a complete GOB needs to be parsed again for transmission (lines 9-11, column 5).

Examiner respectfully disagrees.  Although Falco is directed towards video teleconferencing, one of ordinary skill in the art would interpret Falco as analogous art.  Applicant’s invention claims “adjusting or eliminating portions of PSIP data which would prompt multiplexing, including parsing, or de-multiplexing at internets servers…. [wherein] transmitting the data elements through the servers of the internet to an end user interface without multiplexing or de-multiplexing at any internet server”.  As applicant has pointed out, parsing may be done at a macroblock boundary upstream.  Examiner does not interpret this to be parsed at an internet server.  As cited in the previous action, parsing may be done at an MCU (multi-point control unit) or a 

Applicant’s arguments with respect to claim(s) 49 and 61 regarding the amended portions have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The amendment filed 12/21/2018 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[Para 15] When the data stream of an HD movie, streaming video, or other data stream is pre-parsed into data elements, the broadcast server's new RVM/IP software will also assign a data element sequence number which will be used separately from other PSIP data to perform re-integration of data elements at the end users' sites; sequence number is independent of PSIP data created by the Internet gateway server in the traditional IP methodology.
[Para 16] When data element sequence numbers are added to data elements in the main broadcast server, other data must be added to the Program & System Information Protocol (PSIP) data to ensure that the Internet gateway server recognizes that the data elements are not part of a larger data stream (i.e. that they are discrete data elements) and so will not prompt parsing of the data elements into yet more data packets.
[Para 17] A-practical methods to ensure data elements are formed as (a) "discrete" and (b) "right sized" in the pre-parsing process includes (a) testing that the PSIP data elements (that flag the gateway web server that indicates a data element does not belong to a greater data stream) actually work the same as if the Internet gateway server had assigned PSIP to a truly discrete element and (b) testing the size and (other) characteristic qualities of the data element in an actual transmission to a gateway web server, even if existing specifications are available on that gateway server or if existing specifications would form a good starting point and where, in time, it is likely that these processes will be continually perfected so as to become automatic--and therefore fully automated.
[Para 18] The architectural strategy requires that the main broadcast server should be as close to "hard wired" to the VBS as possible to ensure that transfer of data elements from the broadcast server to the VBS occurs much faster than the rate at which the VBS transmit their data to the Internet gateway.
[Para 22] The architectural strategy suggests that optimal speed gains should be achieved by VBS parallel broadcasting to different Internet (gateway) servers and will most closely provide an "n" order of magnitude improvement in the transmission speed for "n" VBS, however, data elements broadcast in parallel to the same Internet gateway server (instead of separate gateway servers) may result in slower transmission times, but these discrete elements will still consume 3 "places in line" at the single gateway server and so still create substantial speed improvements, and in the latter case speed results will vary but should still approximate the order of magnitude for improved speed, less, perhaps, some percentage.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 61, and 63 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The 5th limitation of claim 49 cites “testing data elements as they are transmitted through the internet servers from the broadcast server to the end user interface or device to verify that the data elements were not multiplexed or de-multiplexed as they passed through the internet servers” (emphasis added).  The 7th limitation of claim 61 and claim 63 both cite a similar feature.  Examiner is unclear as to the description of the step of “verifying that the data elements were not multiplexed or de-multiplexed as they passed through the internet servers”.  Although the applicant’s amended specification dated 12/21/2018 describe the testing process by testing PSIP data elements for size and other characteristic qualities in Para 0017, there does not seem to be a description to how the data elements are verified to not have been multiplexed or de-multiplexed.  Therefore, examiner interprets this to be new subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 50, 63, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falco ("Falco" US 6683909), and further in view of Chinnaiah et al. (“Chinnaiah” US 20060062253), Kahn et al. ("Kahn" US 9485469), and Park et al. (“Park” US 20090133062).

Regarding claim 49, Falco teaches a method for improving efficiency and speed of data transmission through the internet, comprising the steps of:
creating a plurality of data elements from a data stream at a broadcast server; [Falco – Col. 4, Line 37-42: discloses macroblock parsing during packetization. Abstract: discloses macroblock parsing in a GOB to comply with a maximum-transmission-unit size.  Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance.]
adjusting or eliminating portions of data of each data element at the broadcast server which would prompt multiplexing, including parsing, or de-multiplexing at internet servers such that the data element will pass through servers of the internet without reintegrating data elements associated with a de-multiplexing process at the internet servers; [Falco – Col 9, L 9-53, Fig. 16: teaches the process or breaking a GOB in accordance with parsing information in response to the byte size being greater than maximum allowable packet size.  Col 4, Line 37-42: discloses macroblock parsing during packetization. Abstract: discloses macroblock parsing in a GOB to comply with a maximum-transmission-unit size.  Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance. The partial GOB is detected by monitoring the header GOB number (GOBN) field located at the H.261 header of the packet.  If the GOBN value is zero, this indicates that the preceding GOB is complete. However, if the GOBN value is non-zero, the GOB has been parsed at a macroblock boundary upstream. Col. 7, Line 51-65, Fig. 15: discloses For non-zero GOBN field packets, in block 1510, the number of bits counted to the previous GOB is placed in memory to indicate when that previous GOB was broken, as is information stored in the current packet's H.261 header. The stored state information above allows for a partial GOB to be independently decoded by a decoder. Thus, the stored bit count and information later allows the MCU to macroblock parse the GOB, if necessary, without using a macroblock parser thereby enhancing the MCU performance.]
testing data elements as they are transmitted through the internet servers from the broadcast server to the end user interface or device to verify that the data elements were not multiplexed or de-multiplexed as they passed through the internet servers; and [Falco - Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance. The partial GOB is detected by monitoring the header GOB number 
Falco does not explicitly teach the data elements being sized and configured based on data stream content, configurations of a local internet gateway server and associated servers so as to avoid multiplexing as they pass through the internet servers;
adding sequence data to each data element at the broadcast server corresponding to a sequence of the data element created in relation to all of the data elements created from the data stream, the sequence data being positioned in the data element separate from PSIP data location associated with sequence data;
Falco teaches adjusting or eliminating portions of data of each data element at the broadcast server, but does not explicitly teach adjusting or eliminating portions of PSIP data
transmitting the data elements through the servers of the internet to an end user interface or device without de-multiplexing at any internet server; and
assembling the data elements into a reassembled data stream at the end user interface or device associated with an end user media device such that the data elements comprising the data stream are assembled sequentially according to the sequence data contained within each data element.

 the data elements being sized and configured based on data stream content, configurations of a local internet gateway server and associated servers so as to avoid multiplexing as they pass through the internet servers; [Chinnaiah – Para 0027, 0006: teaches targeting configuration parameters to determine the size of a multiplexed packet for limiting the size of the generated packets. Such a procedure saves processing time and avoids multiplexing followed by fragmentation operations. Para 0021: teaches The PPPMux parameters are configurable per multilink bundle]
Falco and Chinnaiah are analogous in the art because they are from the same field of communicating data [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco in view of Chinnaiah to sizing parameters for the reasons of improving transmission by limiting packets based on parameters configurable per multilink bundle.

However, Kahn teaches adding sequence data to each data element at the broadcast server corresponding to a sequence of the data element created in relation to all of the data elements created from the data stream, the sequence data being positioned in the data element separate from PSIP data location associated with sequence data; [Kahn - Col. 9, Line 36-63: discloses The encoded data is then packetized into a stream of data packets by a packetizer 235 that also attaches a header to each data packet to facilitate identification of the contents of the data packet such as, for example, a sequence number that identifies each data packet's location within the stream of data packets (i.e., a bitstream)]
assembling the data elements into a reassembled data stream at the end user interface or device associated with an end user media device such that the data elements comprising the data stream are assembled sequentially according to the sequence data contained within each data element. [Kahn - Col. 15, Line 30-45: discloses a receiver 410, which receives, demodulates, de-packetizes, de-multiplexes, decrypts and decodes the received signal to provide audio and video signals to a display device 420 and/or a recorder 415]
Falco, Chinnaiah, and Kahn are analogous in the art because they are from the same field of providing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco and Chinnaiah in view of Kahn to sequencing data elements for the reasons of being organized properly so the decoding is more efficient.
Falco, Chinnaiah and Kahn teaches adjusting or eliminating portions of data of each data element at the broadcast server, but does not explicitly teach adjusting or eliminating portions of PSIP data
transmitting the data elements through the servers of the internet to an end user interface or device without de-multiplexing at any internet server; and

However, Park teaches adjusting or eliminating portions of PSIP data [Park - Para 0005: discloses the primarily authored PSIP information can be updated, deleted or have additional information upon a change in a broadcasting schedule before final broadcasting] 
transmitting the data elements through the servers of the internet to an end user interface or device without de-multiplexing at any internet server; and [Park - Para 0038: discloses transmitting each of the plurality of segmented packet data through individual transmission channels, thus performing multiple-channel parallel transmission]
Falco, Chinnaiah, Kahn, and Park are analogous in the art because they are from the same field of digital broadcasting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Chinnaiah, and Kahn in view of Park to PSIP data for the reasons of adjusting data of a specific standard of transmitting system information and program information.

Regarding claim 50, Falco, Chinnaiah, Kahn, and Park teaches The method of claim 63, wherein the creating data elements step includes the step of at the broadcast server parsing the data stream into data elements of a size and configuration that do not prompt parsing at a gateway server of the internet associated with the broadcast server based on feedback received from tested data elements.  [Falco – Col. 4, Line 37-42: discloses macroblock parsing during packetization. Abstract: discloses macroblock parsing in a GOB to comply with a maximum-transmission-unit size.  Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance. The partial GOB is detected by monitoring the header GOB number (GOBN) field located at the H.261 header of the packet.  If the GOBN value is zero, this indicates that the preceding GOB is complete. However, if the GOBN value is non-zero, 

Regarding claim 63, Falco, Chinnaiah, Kahn, and Park teaches the method of claim 49, wherein the size and characteristics of data elements are tested as they are transmitted through the internet servers from the broadcast server to the end user interface or device. [Falco - Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance. The partial GOB is detected by monitoring the header GOB number (GOBN) field located at the H.261 header of the packet.  If the GOBN value is zero, this indicates that the preceding GOB is complete. However, if the GOBN value is non-zero, the GOB has been parsed at a macroblock boundary upstream. Pertinent information pertaining to the macroblock fragmentation is then retrieved and stored for future use.]

The method of claim 49, wherein the data stream comprises a digital movie. [Falco – abstract: teaches the transmission of video streams to the terminal]

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falco, Chinnaiah, Kahn, and Park as applied to claim 49 above, and further in view of Einarsson et al. ("Einarsson" US 20130290555) and Connelly et al. ("Connelly" US 20110202956).

Regarding claim 52, Falco, Chinnaiah, Kahn, and Park do not explicitly teach claim 52.  However, Einarsson teaches the method of claim 49, including the steps of:
providing a plurality of virtual broadcast servers associated with the broadcast server; [Einarsson - Fig. 1: suggests servers 104 and 106, which both are one of many (i.e. n, n+1, etc.)]
transferring the data elements from the broadcast server to the virtual broadcast servers in a repeating sequential order according to the sequence in which the data elements were created from the data stream; and [Einarsson - Para 0040: discloses segments transmitted from the content source to the broadcast server.  Para 0073: discloses the media stream segments may be received in sequential or near sequential order.]
Falco, Chinnaiah, Kahn, Park, and Einarsson are analogous in the art because they are from the same field of transmitting data fragments [abstract].  It would have 
Falco, Chinnaiah, Kahn, Park, and Einarsson do not explicitly teach transmitting the data elements from the virtual broadcast servers to the gateway server.

However, Connelly teaches transmitting the data elements from the virtual broadcast servers to the gateway server. [Connelly – Para 0065, Fig. 26: suggests broadcast server (item 2601) communicating through cloud servers (item 113) to gateways (items 2603 and 111)]
Falco, Chinnaiah, Kahn, Park, Einarsson, and Connelly are analogous in the art because they are from the same field of video service [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Kahn, Park, and Einarsson in view of Connelly to gateway servers for the reasons of transmitting content to a local network which would reduce the load on the virtual broadcast servers.

Claims 53 and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Falco, Chinnaiah, Kahn, Park, Einarsson, and Connelly as applied to claim 52 above, and further in view of Malolepsy et al. ("Malolepsy" US 20050105533).

the method of claim 52, wherein a single data element from each of the virtual broadcast servers is transmitted simultaneously to the gateway server. [Malolepsy - Para 0007: discloses Stripping breaks the video data into pieces of equal size at the video server 2 and sends multiple pieces over the Internet to the user's system 4 at the same time ( parallel transfers)]
Falco, Chinnaiah, Kahn, Park, Einarsson, Connelly, and Malolepsy are analogous in the art because they are from the same field of video streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Chinnaiah, Kahn, Park, Einarsson, and Connelly in view of Malolepsy to parallel transfers for the reasons of effectively increasing the transfer rate.

Regarding claim 66, Falco, Chinnaiah, Kahn, Park, Einarsson, Connelly, and Malolepsy teaches The method of claim 53, wherein the data elements are transmitted in the order in which they were created.  [Einarsson – Para 0027: teaches media stream fragments may be created in sequential order or in any order.  Para 0073: teaches the media stream segments may be received in sequential or near sequential order]

Claim 61 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falco ("Falco" US 6683909), and further in view of Chinnaiah et al. (“Chinnaiah” US .

Regarding claim 61, Falco teaches a method for improving efficiency and speed of data transmission through the internet, comprising the steps of:
creating a plurality of data elements from a data stream at a broadcast server; [Falco – Col. 4, Line 37-42: discloses macroblock parsing during packetization. Abstract: discloses macroblock parsing in a GOB to comply with a maximum-transmission-unit size.  Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance.]
adjusting or eliminating portions of data of each data element at the broadcast server which would prompt multiplexing, including parsing, or de-multiplexing at internet servers such that the data elements will pass through servers of the internet without re-integrating data elements associated with a de-multiplexing process at the internet servers; [Falco – Col 9, L 9-53, Fig. 16: teaches the process or breaking a GOB in accordance with parsing information in response to the byte size being greater than maximum allowable packet size.  Col 4, Line 37-42: discloses macroblock parsing during packetization. Abstract: discloses macroblock parsing in a GOB to comply with a maximum-transmission-unit size.  Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance. The partial GOB is detected by monitoring the header GOB number (GOBN) field located at the H.261 header of the packet.  If the 
testing size and characteristics of data elements as they are transmitted through the internet servers from the virtual broadcast servers to the end user interface or device to verify that the data elements are of a sufficiently small size and configuration so as to not be multiplexed or de-multiplexed as they pass through the internet servers; [Falco - Col. 4, Line 57- Col. 5, Line 18: discloses A partial GOB is one in which the GOB was previously parsed into portions by a device for compliance. The partial GOB is detected by monitoring the header GOB number (GOBN) field located at the H.261 header of the packet.  If the GOBN value is zero, this indicates that the preceding GOB is complete. However, if the GOBN value is non-zero, the GOB has been parsed at a macroblock boundary upstream. Pertinent information pertaining to the macroblock fragmentation is then retrieved and stored for future use.]
creating data elements from the data stream at the broadcast server, based on feedback of the tested data elements, such that the created data elements do not prompt multiplexing, including parsing, or de-multiplexing at the internet servers; and [Falco - Col. 4, Line 57- Col. 5, Line 18: discloses If the GOBN value is zero, this indicates that the preceding GOB is complete. However, if the GOBN value is non-zero, the GOB has been parsed at a macroblock boundary upstream. Pertinent information pertaining to the macroblock fragmentation is then retrieved and stored for future use.  Col. 9, Line 65-Col. 10, Line 6: discloses to divide the 200-byte GOB appropriately, the MCU recalls the information stored for that GOB. Specifically, it retrieves the stored bit count, MBAP, QUANT, HMVD and VMVD values.]
Falco does not explicitly teach the data elements being sized and configured based on data stream content, configurations of a local internet gateway server and associated servers so as to avoid multiplexing as they pass through the internet servers;
Further, Falco does not explicitly teach adjusting or eliminating portions of “PSIP data” of each data element at the broadcast server,
adding sequence data to each data element at the broadcast server corresponding to a sequence of the data element created in relation to all of the data elements created from the data stream, the sequence data being positioned in the data element separate from PSIP sequence data of the data element;
providing a plurality of virtual broadcast servers associated with the broadcast server;
transferring the data elements from the broadcast server to the virtual broadcast servers in a repeating sequential order according to the sequence in which the data elements were created from the data stream;
transmitting the data elements from the virtual broadcast servers to the gateway server and through internet servers to an end user interface or device associated with a media device of the end user without de-multiplexing at any internet server;
assembling the data elements into a reassembled data stream at the end user interface or device associated with an end user media device such that the data elements comprising the data stream are assembled sequentially according to the sequence data contained within each data element.

However, Chinnaiah teaches the data elements being sized and configured based on data stream content, configurations of a local internet gateway server and associated servers so as to avoid multiplexing as they pass through the internet servers; [Chinnaiah – Para 0027, 0006: teaches targeting configuration parameters to determine the size of a multiplexed packet for limiting the size of the generated packets. Such a procedure saves processing time and avoids multiplexing followed by fragmentation operations]
Falco and Chinnaiah are analogous in the art because they are from the same field of communicating data [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco in view of Chinnaiah to sizing parameters for the reasons of improving transmission by limiting packets based on parameters configurable per multilink bundle.

 “PSIP data” of each data element at the broadcast server, [Park - Para 0005: discloses the primarily authored PSIP information can be updated, deleted or have additional information upon a change in a broadcasting schedule before final broadcasting]
Falco, Chinnaiah, and Park are analogous in the art because they are from the same field of digital broadcasting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco and Chinnaiah in view of Park to PSIP data for the reasons of adjusting data of a specific standard of transmitting system information and program information.
Falco, Chinnaiah, and Park do not explicitly teach adding sequence data to each data element at the broadcast server corresponding to a sequence of the data element created in relation to all of the data elements created from the data stream, the sequence data being positioned in the data element separate from PSIP sequence data of the data element;
providing a plurality of virtual broadcast servers associated with the broadcast server;
transferring the data elements from the broadcast server to the virtual broadcast servers in a repeating sequential order according to the sequence in which the data elements were created from the data stream;
transmitting the data elements from the virtual broadcast servers to the gateway server and through internet servers to an end user interface or device associated with a media device of the end user without de-multiplexing at any internet server;
assembling the data elements into a reassembled data stream at the end user interface or device associated with an end user media device such that the data elements comprising the data stream are assembled sequentially according to the sequence data contained within each data element.

However, Kahn teaches adding sequence data to each data element at the broadcast server corresponding to a sequence of the data element created in relation to all of the data elements created from the data stream, the sequence data being positioned in the data element separate from PSIP sequence data of the data element; [Kahn - Para 0038: discloses dividing the information data in sequence into a plurality of data segments, each having a predetermined time length.]
assembling the data elements into a reassembled data stream at the end user interface or device associated with an end user media device such that the data elements comprising the data stream are assembled sequentially according to the sequence data contained within each data element. [Kahn - Col. 15, Line 30-45: discloses a receiver 410, which receives, demodulates, de -packetizes, de-multiplexes, decrypts and decodes the received signal to provide audio and video signals to a display device 420 and/or a recorder 415]
Falco, Chinnaiah, Park, and Kahn are analogous in the art because they are from the same field of providing content [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Chinnaiah, and Park in view of Kahn to sequencing data elements for the reasons of being organized properly so the decoding is more efficient.
providing a plurality of virtual broadcast servers associated with the broadcast server;
transferring the data elements from the broadcast server to the virtual broadcast servers in a repeating sequential order according to the sequence in which the data elements were created from the data stream;
transmitting the data elements from the virtual broadcast servers to the gateway server and through internet servers to an end user interface or device associated with a media device of the end user without de-multiplexing at any internet server;

However, Einarsson teaches providing a plurality of virtual broadcast servers associated with the broadcast server; [Einarsson - Fig. 1: suggests servers 104 and 106, which both are one of many (i.e. n, n+1, etc.)]
transferring the data elements from the broadcast server to the virtual broadcast servers in a repeating sequential order according to the sequence in which the data elements were created from the data stream; [Einarsson - Para 0040: discloses segments transmitted from the content source to the broadcast server]
Falco, Chinnaiah, Park, Kahn, and Einarsson are analogous in the art because they are from the same field of transmitting data fragments [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Chinnaiah, Park, and Kahn in view of Einarsson to virtual broadcast servers for the reasons of reducing the load of the original broadcast server to transmit content to all users.
transmitting the data elements from the virtual broadcast servers to the gateway server and through internet servers to an end user interface or device associated with a media device of the end user without de-multiplexing at any internet server;

However, Connelly teaches transmitting the data elements from the virtual broadcast servers to the gateway server and through internet servers to an end user interface or device associated with a media device of the end user without de-multiplexing at any internet server; [Connelly - Fig. 26: suggests broadcast server in communication with gateway]
Falco, Chinnaiah, Park, Kahn, Einarsson, and Connelly are analogous in the art because they are from the same field of video service [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Chinnaiah, Park, Kahn, and Einarsson in view of Connelly to gateway servers for the reasons of transmitting content to a local network which would reduce the load on the virtual broadcast servers.

Regarding claim 65, Falco, Chinnaiah, Park, Kahn, Einarsson, and Connelly teaches The method of claim 61, wherein the data stream comprise a digital movie. [Falco – abstract: teaches the transmission of video streams to the terminal]

Claims 62 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falco, Chinnaiah, Park, Kahn, Einarsson, and Connelly as applied to claim 61 above, and further in view of Malolepsy et al. ("Malolepsy" US 20050105533).

Regarding claim 62, Falco, Chinnaiah, Park, Kahn, Einarsson, and Connelly do not explicitly teach claim 62.  However, Malolepsy teaches the method of claim 61, wherein a single data element from each of the virtual broadcast servers is transmitted simultaneously to the gateway server. [Malolepsy - Para 0007: discloses Stripping breaks the video data into pieces of equal size at the video server 2 and sends multiple pieces over the Internet to the user's system 4 at the same time ( parallel transfers)]
Falco, Chinnaiah, Kahn, Park, Einarsson, Connelly, and Malolepsy are analogous in the art because they are from the same field of video streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Falco, Chinnaiah, Park, Kahn, Einarsson, and Connelly in view of Malolepsy to parallel transfers for the reasons of effectively increasing the transfer rate.

Regarding claim 67, Falco, Chinnaiah, Kahn, Park, Einarsson, Connelly, and Malolepsy teaches The method of claim 62, wherein the data elements are transmitted in the order in which they were created. [Einarsson – Para 0027: teaches media stream fragments may be created in sequential order or in any order.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604.  The examiner can normally be reached on 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAYCEE IMPERIAL/           Examiner, Art Unit 2426 



/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426